                Case 1:19-cv-00257-EPG Document 38 Filed 09/24/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                          FRESNO BRANCH
 9
     ANABEL KHACHI,                                  Case No.: 1:19-cv-00257-EPG
10
11                  Plaintiff,

     vs.                                             ORDER FOR THE AWARD OF
12
                                                     ATTORNEY FEES PURSUANT TO THE
13   ANDREW SAUL,                                    EQUAL ACCESS TO JUSTICE ACT, 28
     Acting Commissioner of Social Security,         U.S.C. § 2412(d)
14
15
                    Defendant                        (ECF No. 37)
16
17
18
19            Pursuant to the stipulation of the parties (ECF No. 37), IT IS HEREBY ORDERED that

20   attorney fees under EAJA, in the amount of THREE-THOUSAND NINE-HUNDRED

21   SEVENTY-FIVE dollars ($3,975.00), are awarded to Plaintiff, subject to the terms of the

22   stipulation.

23
     IT IS SO ORDERED.
24
25         Dated:   September 24, 2020                      /s/
26                                                   UNITED STATES MAGISTRATE JUDGE
27
28
